

 
Exhibit 10.56
 


 
PUGET SOUND ENERGY
 


 
DEFERRED COMPENSATION PLAN
FOR KEY EMPLOYEES
 


 
As Amended and Restated
Effective January 1, 2003
 


 


 


 






--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
 


PURPOSE
1.   Definitions
2.   Selection; Enrollment; Participation
2.1    Selection by Committee
2.2    Enrollment Requirements
2.3    Eligibility; Commencement of Participation
2.4    Termination of Participation and/or Deferrals
3.   Deferral Elections; Company Contributions
3.1    Annual Elections to Defer
3.2    Special Elections to Defer
   (a)    Election to Defer Qualifying Gain
   (b)    Election to Defer Restricted Stock Awards
3.3    Withholding of Annual Deferral Amounts
3.4    Annual Company Contribution Amount
3.5    Annual Investment Plan Restoration Amount
3.6    Annual Cash Balance Restoration Amount
3.7    SERP Rollover Amount
3.8    Performance-Based Retirement Equivalent Amount
3.9    Deduction Limitation Amounts
4.   Vesting; Crediting; Taxes
4.1    Vesting
4.2    Crediting or Debiting of Account Balances
   (a)    Selection of Measurement Funds
   (b)    Crediting of Measurement Funds
   (c)    Form of Payment
   (d)    No Actual Investment
4.3    FICA and Other Taxes
4.4    Withholding on Payments
5.   Interim Payments; Unforeseeable Financial Emergencies; Withdrawal Election
5.1    Interim Payments
5.2    Other Benefits Take Precedence Over Interim Payments
5.3    Payments and Suspensions for Unforeseeable Financial Emergencies
5.4    Withdrawal Election
6.   Retirement Benefit
6.1    Retirement Benefit
6.2    Payment of Retirement Benefit
6.3    Death Prior to Completion of Retirement Benefit
7.   Death Prior to Retirement
7.1    Pre-Retirement Survivor Benefit
7.2    Payment of Pre-Retirement Survivor Benefit
8.   Termination
8.1    Termination Benefit
8.2    Payment of Termination Benefit
9.   Disability; Leave of Absence
9.1    Disability Waiver
9.2    Continued Eligibility; Disability Benefit
9.3    Paid Leave of Absence
9.4    Unpaid Leave of Absence
10.       Beneficiary Designation
10.1    Beneficiary
10.2    Change; Spousal Consent
10.3    No Beneficiary Designation
10.4    Doubt as to Beneficiary
10.5    Discharge of Obligations
11.       Termination; Amendment or Modification
11.1    Termination
11.2    Amendment
11.3    Effect of Payment
12.       Administration
12.1    Committee Duties
12.2    Administrative Committee; Agents
12.3    Binding Effect of Decisions
12.4    Indemnity of Committee and Administrative Committee
13.       Other Benefits and Agreements
14.       Claims Procedures
14.1    Filing Claim
14.2    Claim Review
14.3    Appeal
14.4    Standard of Review
14.5    Legal Action
15.       Trust
15.1    Establishment of the Trust
15.2    Relationship of This Plan and the Trust
15.3    Distributions From the Trust
16.       Miscellaneous
16.1          Status of Plan
16.2          Unsecured General Creditor
16.3          Employer's Liability
16.4          Nonassignability
16.5          Not a Contract of Employment
16.6          Furnishing Information
16.7          Captions
16.8          Governing Law
16.9          Notice
16.10        Successors
16.11        Validity
16.12        Incompetence
16.13        Court Order
16.14        Distribution in the Event of Taxation
     (a)    In General
     (b)    Trust
16.15        Insurance
 


 

--------------------------------------------------------------------------------


 
PUGET SOUND ENERGY
DEFERRED COMPENSATION PLAN
FOR KEY EMPLOYEES
 
As Amended and Restated Effective January 1, 2003
 
PURPOSE
 
The growth and success of Puget Sound Energy, Inc. (the "Company") depends on
its ability to attract, motivate and retain key employees of the highest
competence, initiative, and ability. The purpose of this Plan is to advance the
interests of the Company and its shareholders through a deferred compensation
program for a select group of management and highly compensated executive
officers. This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA. This Plan was originally effective June 16, 1997. This Plan
was most recently amended and restated effective January 1, 2002 and is now
amended and restated effective January 1, 2003.
 
1.
Definitions

 
For purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless a different meaning is clearly indicated by the
context:
 

 
1.1
Account Balance

 
"Account Balance" shall mean a credit on the records of the Employer equal to
the sum of the balances in a Participant's (i) Deferral Account, (ii) Company
Contribution Account, (iii) Investment Plan Restoration Matching Account,
(iv) Cash Balance Restoration Matching Account, and (v) Performance-Based
Retirement Equivalent Account. The Account Balance, and each other specified
account balance, shall be a bookkeeping entry only and shall be utilized solely
for the determination of amounts due to a Participant or Beneficiary under this
Plan.
 

 
1.2
Annual Bonus

 
"Annual Bonus" shall mean compensation under an Employer's annual bonus or cash
incentive plans for services performed during any calendar year, excluding stock
options and any Long-Term Incentive Awards, whether or not paid in such year or
included on the federal income tax Form W-2 for such year.
 

 
1.3
Annual Cash Balance Restoration Amount

 
"Annual Cash Balance Restoration Amount" shall mean, for any Plan Year, the
amount determined in accordance with Section 3.6.
 

 
1.4
Annual Company Contribution Amount

 
"Annual Company Contribution Amount" shall mean, for any Plan Year, the amount
determined in accordance with Section 3.4.
 

 
1.5
Annual Deferral Amount

 
"Annual Deferral Amount" shall mean that portion of Base Salary, Annual Bonus
and Long-Term Incentive Awards that a Participant defers in accordance with
Section 3 for any Plan Year. If a Participant dies, Retires, suffers a
Disability (if deferrals cease in accordance with Section 9.1) or undergoes a
Termination of Employment during a Plan Year, the Annual Deferral Amount for the
year shall be the amount deferred prior to such event.
 

 
1.6
Annual Installment Method

 
"Annual Installment Method" shall mean yearly installments payable in
substantially equal number of shares as described in Sections 6 and 7. Each
annual installment shall be paid on or as soon as practicable after the last
business day of the applicable year.
 

 
1.7
Annual Investment Plan Restoration Amount

 
"Annual Investment Plan Restoration Amount" for any Plan Year shall mean the
amount determined in accordance with Section 3.5.
 

 
1.8
Base Salary

 
"Base Salary" shall mean cash compensation for services, excluding any Annual
Bonus, any Long-Term Incentive Award and any other bonuses, commissions,
overtime pay, fringe benefits, stock options, relocation expenses, incentive
payments, nonmonetary awards, directors fees and other fees, and automobile and
other allowances. Base Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
this Plan or other qualified or nonqualified plans of any Employer and shall
include amounts excluded from compensation pursuant to Code Sections 125,
402(e)(3), 402(h), and 403(b).
 

 
1.9
Beneficiary

 
"Beneficiary" shall mean one or more individuals, trusts, estates or other
entities, designated in accordance with Article 10 to receive benefits under
this Plan upon the death of a Participant.
 

 
1.10
Board

 
"Board" shall mean the board of directors of the Company.
 

 
1.11
Cash Balance Plan

 
"Cash Balance Plan" shall mean the Retirement Plan for Employees of Puget Sound
Energy, Inc., originally known as the Retirement Plan for Employees of Puget
Sound Power & Light Company, established by Puget Sound Power & Light Company in
1958, as amended and restated effective March 1, 1997.
 

 
1.12
Cash Balance Restoration Account

 
"Cash Balance Restoration Account" shall mean an account on the books of the
Employer that reflects (i) the sum of the Participant's Annual Cash Balance
Restoration Amounts, plus (ii) amounts credited to the Participant's Cash
Balance Restoration Account in accordance with the crediting provisions of this
Plan, less (iii) all distributions made to the Participant or the Participant's
Beneficiary from the Participant's Cash Balance Restoration Account.
 

 
1.13
Change in Control

 
"Change in Control" shall mean the first occurrence of any of the following
events:
 
(a) Any "person" (as that term is used in Sections 13 and 14(d)(2) of the
Securities Exchange Act of 1934 ("Exchange Act")) becomes the beneficial owner
(as that term is used in Section 13(d) of the Exchange Act), directly or
indirectly, of 50% or more of the Company's capital stock entitled to vote in
the election of directors; provided, however, that the following acquisitions of
beneficial ownership shall not constitute a Change in Control: (i) an
acquisition by the Company or by any entity related to the Company within the
meaning of Code Section 414(b), (c), (m) or (o); or (ii) an acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or by any such related entity;
 
(b) During any period of not more than two consecutive years, not including any
period prior to the adoption of this Plan, individuals who at the beginning of
such period constitute the board of directors of the Company, and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in clause (a), (c),
(d) or (e) of this Section 1.13) whose election by the board of directors or
nomination for election by the Company's shareholders was approved by a vote of
at least three-fourths (3/4ths) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute at
least a majority thereof;
 
(c) The shareholders of the Company approve any consolidation or merger of the
Company, other than a consolidation or merger of the Company in which the
holders of the common stock of the Company immediately prior to the
consolidation or merger hold more than 50% of the common stock of the surviving
corporation immediately after the consolidation or merger;
 
(d) The shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or
 
(e) The shareholders of the Company approve the sale or transfer of all or
substantially all of the assets of the Company to parties that are not within a
"controlled group of corporations" (as defined in Code Section 1563) in which
the Company is a member.
 

 
1.14
Claimant

 
"Claimant" shall have the meaning set forth in Section 14.1.
 

 
1.15
Code

 
"Code" shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.
 

 
1.16
Committee

 
"Committee" shall mean the committee described in Article 12, and, if an
Administrative Committee has been appointed pursuant to Section 12.2 shall
include such Administrative Committee.
 

 
1.17
Company

 
"Company" shall mean Puget Sound Energy, Inc., a Washington corporation, and any
successor to all or substantially all of the Company's assets or business.
 

 
1.18
Company Contribution Account

 
"Company Contribution Account" shall mean an account on the books of the Company
that reflects (i) the sum of the Participant's Annual Company Contribution
Amounts, plus (ii) amounts credited to the Participant's Company Contribution
Account in accordance with the crediting provisions of this Plan, less (iii) all
distributions made to the Participant or the Participant's Beneficiary from the
Participant's Company Contribution Account.
 

 
1.19
Deduction Limitation

 
"Deduction Limitation" shall mean the limitation on deductible compensation that
is described in Section 162(m) of the Code.
 

 
1.20
Deferral Account

 
"Deferral Account" shall mean an account on the books of the Company that
reflects (i) the sum of a Participant's Annual Deferral Amounts and the amount
of deferral of Qualifying Gain and deferral of Restricted Stock Awards, plus
(ii) amounts credited to the Participant's Deferral Account in accordance with
the applicable crediting provisions of this Plan, less (iii) all distributions
made to the Participant or the Participant's Beneficiary from the Participant's
Deferral Account.
 

 
1.21
Disability

 
"Disability" shall mean a period of disability during which a Participant
qualifies for long-term disability benefits under an Employer's long-term
disability plan, or, if the Participant does not participate in such a plan, a
period of disability during which the Participant would have qualified for
long-term disability benefits under such a plan had the Participant been a
participant in such a plan, as determined in the sole discretion of the
Committee. If the Participant's Employer does not sponsor such a plan, or
discontinues sponsorship of such a plan, the Committee in its sole discretion
shall determine Disability. Disability does not include any period of short-term
disability under any plan of an Employer providing for short-term disability
benefits.
 

 
1.22
Disability Benefit

 
"Disability Benefit" shall mean the benefit set forth in Section 9.2.
 

 
1.23
Employee

 
"Employee" shall mean an individual who is an employee of any Employer.
 

 
1.24
Employer

 
"Employer" shall mean the Company and shall include any of its subsidiaries (now
in existence or hereafter formed or acquired) that have been selected by the
Board to participate in this Plan and that have adopted this Plan.
 

 
1.25
ERISA

 
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.
 

 
1.26
Exchange Act

 
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.
 

 
1.27
Exercised Options

 
"Exercised Options" shall have the meaning set forth in Section 3.2(a)(ii).
 

 
1.28
Fair Market Value

 
"Fair Market Value" shall mean the average of the daily high and low per share
trading prices for the Stock as reported daily by the New York Stock Exchange in
The Wall Street Journal or similar readily available source, for a single
trading day.
 

 
1.29
Fixed Amount Installment Method

 
"Fixed Amount Installment Method" shall mean installment payments of a fixed
amount selected by the Participant as prescribed in Sections 6 and 7. The fixed
payments shall be paid until the Participant's Account Balance reaches zero.
Each fixed installment shall be paid on or as soon as practicable after the due
date for the installment.
 

 
1.30
Interim Payment

 
"Interim Payment" shall mean the payment described in Section 5.1.
 

 
1.31
Investment Plan

 
"Investment Plan" shall mean the Investment Plan for Employees of Puget Sound
Energy, Inc., formerly known as the Investment Plan for Employees of Puget Sound
Power & Light Company, originally adopted effective August 1, 1970, as amended
and restated, as adopted by the Company effective March 1, 1997.
 

 
1.32
Investment Plan Restoration Account

 
"Investment Plan Restoration Account" shall mean (i) the sum of a Participant's
Annual Investment Plan Restoration Amounts, plus (ii) amounts credited to the
Participant's Investment Plan Restoration Account in accordance with the
applicable crediting provisions of this Plan, less (iii) all distributions made
to the Participant or the Participant's Beneficiary from the Participant's
Investment Plan Restoration Account.
 

 
1.33
Long-Term Incentive Award

 
"Long-Term Incentive Award" shall mean amounts paid or payable to a Participant
under the Company's Long-Term Incentive Award Plan, originally established by
Puget Sound Power & Light Company in 1995 and amended effective May 19, 1997.
 

 
1.34
Measurement Funds

 
"Measurement Funds" shall mean the funds described in Section 4.2.
 

 
1.35
Monthly Installment Method

 
"Monthly Installment Method" shall mean a monthly installment payment over the
number of months selected by the Participant in accordance with Articles 6 and
7, calculated as provided in this Section 1.35. The Account Balance of the
Participant shall be calculated as of the close of business not more than 10
business days prior to the last business day of the month. The monthly
installment shall be calculated by multiplying this balance by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of monthly payments due the Participant. By way of example, if the Participant
elects a 120-month Monthly Installment Method, the first payment shall be 1/120
of the Account Balance, calculated as described in this definition. The
following month, the payment shall be 1/119 of the Account Balance, calculated
as described in this definition. Each monthly installment shall be paid on or as
soon as practicable after the last business day of the applicable month.
 

 
1.36
Nonqualified Stock Options

 
"Nonqualified Stock Options" means those nonqualified stock options of the
Company awarded to a Participant in the form of a Long-Term Incentive Award or
otherwise.
 

 
1.37
Participant

 
"Participant" shall mean an Employee who is selected to participate in this Plan
and who elects to participate in this Plan. Status as a Participant shall
continue for as long as the individual has an Account Balance under this Plan,
even if the Participant is no longer an Employee. A spouse or former spouse of a
Participant shall not be treated as a Participant even if such spouse has an
interest in the Participant's benefits under this Plan. Notwithstanding this
Section 1.37 to the contrary, an Employee shall be treated as a Participant for
all purposes under this Plan to the extent that amounts have been deferred into
this Plan pursuant to Section 3.9 on behalf of the Employee.
 

 
1.38
Performance-Based Retirement Equivalent Account

 
"Performance-Based Retirement Equivalent Account" shall mean an account on the
books of the Company that reflects (i) the sum of a Participant's
Performance-Based Retirement Equivalent Amount, plus (ii) amounts credited in
accordance with the applicable crediting provisions of this Plan, less (iii) all
distributions made to the Participant or the Participant's Beneficiary from such
account.
 

 
1.39
Performance-Based Retirement Equivalent Amount

 
"Performance-Based Retirement Equivalent Amount" shall mean, for any Plan Year,
the amount determined in accordance with Section 3.8.
 

 
1.40
Plan

 
"Plan" shall mean this Deferred Compensation Plan for Key Employees, as it may
be amended from time to time.
 

 
1.41
Plan Year

 
"Plan Year" shall mean, except for the first Plan Year, a period beginning on
January 1 of each year and continuing through December 31 of such year.
 

 
1.42
Pre-Retirement Survivor Benefit

 
"Pre-Retirement Survivor Benefit" shall mean the benefit set forth in Article 7.
 

 
1.43
Qualifying Gain

 
"Qualifying Gain" means the shares, net of any shares withheld pursuant to
Section 4.3, accrued on behalf of a Participant upon his or her exercise of
Nonqualified Stock Options using the stock-for-stock cashless payment method set
forth in Section 3.2(a).
 

 
1.44
Restricted Stock Awards

 
"Restricted Stock Awards" shall mean amounts paid or payable to a Participant in
the form of restricted stock or restricted stock units, other than Long-Term
Incentive Awards.
 

 
1.45
Retirement, Retire(s), Retired

 
"Retirement," "Retire(s)" or "Retired" shall mean, with respect to an Employee,
Termination of Employment as an Employee for any reason other than Disability,
death or an authorized leave of absence on or after the earlier of the
attainment of (a) age 62 or (b) age 55 with 5 Years of Service.
 

 
1.46
Retirement Benefit

 
"Retirement Benefit" shall mean the benefit set forth in Article 6.
 

 
1.47
Section 16 Insider

 
"Section 16 Insider" shall mean any participant who is, with respect to the
Company, subject to Section 16 of the Exchange Act.
 

 
1.48
SERP Rollover Account

 
"SERP Rollover Account" shall mean an account on the books of the Company that
reflects (i) a Participant's SERP Rollover Amounts, plus (ii) amounts credited
to the Participant's SERP Rollover Account in accordance with the applicable
crediting provisions of this Plan, less (iii) all distributions made to the
Participant or the Participant's Beneficiary from the Participant's SERP
Rollover Account.
 

 
1.49
SERP Rollover Amount

 
"SERP Rollover Amount" for any Plan Year shall mean the amount determined in
accordance with Section 3.7.
 

 
1.50
Specified Amount Installment Method

 
"Specified Amount Installment Method" means installment payments according to a
schedule prepared by the Participant and in a form and amount acceptable to the
Company's Executive Plans Committee. The amounts of each installment payment
need not be equal. Installment payments shall continue until the earlier of
(a) the exhaustion of the Participant's Account Balance, and (b) the period
elected by the Participant. The installment payments shall be made monthly for
cash amounts and annually for stock amounts.
 

 
1.51
Stock

 
"Stock" shall mean the common stock of the Company's patent, Puget Energy, Inc.,
that is traded on the New York Stock Exchange or the common stock of any
successor to Puget Energy, Inc. that is publicly traded. All references in this
Plan to "Puget Energy, Inc." shall be deemed to include its successor. To the
extent such successor's stock is traded on an exchange other than the New York
Stock Exchange, all references in the Plan to "New York Stock Exchange" shall be
deemed to include such other exchange.
 

 
1.52
Stock Fund

 
"Stock Fund" shall mean the Measurement Fund that corresponds to the fair market
value of Stock.
 

 
1.53
Termination Benefit

 
"Termination Benefit" shall mean the benefit set forth in Article 8.
 

 
1.54
Termination of Employment

 
"Termination of Employment" shall mean severance of employment as an Employee,
voluntarily or involuntarily, for any reason other than Disability, death or an
authorized leave of absence.
 

 
1.55
Trust

 
"Trust" shall mean one or more trusts established pursuant to that certain
Master Trust Agreement, dated as of June 16, 1997, between the Company and The
Bank of New York as trustee, as amended from time to time.
 

 
1.56
Trustee

 
"Trustee" shall mean the financial institution acting at the time as trustee of
the Trust.
 

 
1.57
Unforeseeable Financial Emergency

 
"Unforeseeable Financial Emergency" shall mean an unanticipated severe financial
hardship to the Participant resulting from (i) a sudden and unexpected illness
of or accident to the Participant or a dependent of the Participant, (ii) a loss
of the Participant's residence or other property due to casualty, or (iii) other
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined in the sole discretion
of the Committee.
 

 
1.58
Years of Service

 
"Years of Service" shall mean the total number of years in which one or more
Employers have employed a Participant. For purposes of this definition, an
"Employer" includes the Company, Puget Sound Power & Light Company, Washington
Energy Company, Washington Natural Gas Company and any subsidiary of any of
them. Also for purposes of this definition, a year of employment shall be a
365-day period (or 366-day period in the case of a leap year) that, for the
first year of employment, commences on the Employee's date of hiring and that,
for any subsequent year, commences on the anniversary of that hiring date. Any
partial year of employment shall not be counted.
 
2.
Selection; Enrollment; Participation

 

 
2.1
Selection by Committee

 
Participation in this Plan shall be limited to a select group of management and
highly compensated Employees chosen for participation by the Committee in its
sole discretion.
 

 
2.2
Enrollment Requirements

 
Each Employee selected for participation in this Plan shall complete and return
to the Committee an election form, a beneficiary designation form and such other
material as the Committee may request, within 30 days after selection to
participate.
 

 
2.3
Eligibility; Commencement of Participation

 
An Employee selected to participate in this Plan shall commence participation on
the first day of the month following the month in which the Employee completes
all enrollment requirements. An Employee who does not complete the requirements
within the time required in Section 2.2 shall not be eligible to participate in
this Plan until the first day of the Plan Year following delivery to and
acceptance by the Committee of the required forms, except to the extent
participation is required by Section 3.9.
 

 
2.4
Termination of Participation and/or Deferrals

 
If the Committee determines that a Participant no longer qualifies for
participation in this Plan, it shall have the right, in its sole discretion, to
take all or any of the following steps: (i) terminate any deferral election the
Participant has made for the remainder of the Plan Year, (ii) disallow future
deferral elections by the Participant, and (iii) distribute the Participant's
Account Balance as a Termination Benefit and terminate the Participant's
participation in this Plan. Notwithstanding the foregoing, an individual shall
remain a Participant for as long as he or she has an Account Balance in this
Plan.
 
3.
Deferral Elections; Company Contributions

 

 
3.1
Annual Elections to Defer

 
An Employee first selected to participate in this Plan may make an irrevocable
election to defer all or a designated portion of Base Salary, Annual Bonus and
any Long-Term Incentive Award that may be payable for such Plan Year. The
election shall not be effective with respect to amounts already paid during such
Plan Year. The Participant must deliver a completed election form to the
Committee within 30 days after selection, in order to participate for such Plan
Year.
 
For each succeeding Plan Year, the Participant may make an irrevocable election
to defer all or a designated portion of Base Salary, Annual Bonus and any
Long-Term Incentive Award that may be payable for such Plan Year by delivering
to the Committee a new election form by December 31 of the preceding Plan Year.
If no election form is timely delivered to the Committee for any Plan Year, the
Participant's Annual Deferral Amount for that Plan Year shall be zero.
 

 
3.2
Special Elections to Defer

 

 
(a)
Election to Defer Qualifying Gain

 
A Participant may make an election to defer all or a designed portion of
Qualifying Gain derived from a specific grant of Nonqualified Stock Options in
exchange for a credit to the Participant's Deferral Account upon satisfaction of
the following conditions:
 

 
(i)
such deferral election is irrevocable, in a form acceptable to the Committee,
and completed and signed by the Participant;

 

 
(ii)
such deferral election is delivered to and accepted by the Committee at least
six months before the date on which the Participant elects to exercise
Nonqualified Stock Options ("Exercised Options"), or such earlier date required
by the Committee;

 

 
(iii)
the Participant pays, through an attestation acceptable to the Committee, the
exercise price in shares of Stock that the Participant owns and has continuously
owned for the six-month period ending on the date of exercise; and

 

 
(iv)
the Participant complies with all other rules the Committee may establish from
time to time with respect to such deferral elections.

 
A deferral election under this Section 3.2(a) shall expire at any time elected
by a Participant therein and shall automatically be revoked upon a Participant's
Termination of Employment or Disability, in the event of a Change in Control, or
at any other time determined by the Committee.
 
This Plan governs the deferral of Qualifying Gain. The underlying Nonqualified
Stock Options are governed by the stock option plan or program under which they
were granted. No stock options or shares of Stock are authorized to be issued
under this Plan.
 

 
(b)
Election to Defer Restricted Stock Awards

 
Subject to the conditions set forth in this Section 3.2(b), a Participant may
irrevocably elect within the first 30 days after the Participant has been
granted a Restricted Stock Award, or pursuant to such other procedures as the
Committee may adopt, to defer all or any portion of such Restricted Stock Award.
A Participant's election to defer a Restricted Stock Award shall be effective
only for the restricted stock or restricted stock units to which the election
relates and shall not carry over from award to award. The portion of a
Participant's Deferral Account shall be subject to the same risk of forfeiture
as the restricted shares to which such deferrals relate.
 
A Participant's election to defer restricted stock must be in a form acceptable
to the Committee, and completed and signed by the Participant. The Participant
must comply with all other rules the Committee may establish from time to time
with respect to such deferral elections.
 

 
3.3
Withholding of Annual Deferral Amounts

 
Base Salary, Annual Bonus and Long-Term Incentive Awards deferred under this
Plan shall be withheld at the time they otherwise would be paid to the
Participant, whether or not this occurs during the Plan Year itself.
 

 
3.4
Annual Company Contribution Amount

 
For each Plan Year, an Employer in its sole discretion may credit any amount it
determines to a Participant's Company Contribution Account under this Plan. Such
amount shall be the Annual Company Contribution Amount for the Participant for
that Plan Year. The Employer may credit different amounts for different
Participants. A credit awarded to one Participant shall not bind the Employer to
credit any amount to any other Participant. An Annual Company Contribution
Amount shall be credited as of the last day of the Plan Year. If a Participant
is not an Employee as of the last day of a Plan Year other than by reason of
Retirement or death, the Annual Company Contribution Amount for that Plan Year
shall be zero.
 

 
3.5
Annual Investment Plan Restoration Amount

 
A Participant's Annual Investment Plan Restoration Amount for any Plan Year
shall be equal to the reduction in Employee contributions to the Investment Plan
that are attributable to the Participant's election to defer Base Salary or
Annual Bonus under this Plan, credited monthly, plus an amount equal to the sum
of (i) Employer matching contributions that would have been credited to the
Participant's account under the Investment Plan but for the reduction in
Employee contributions to that Plan, credited monthly, (ii) Employer required
contributions that would have been credited to the Participant's account under
the Investment Plan but for the reduction in Employee compensation due to
deferrals hereunder, and (iii) Employer required contributions that would have
been credited to the Participant's account under the Investment Plan but for the
limitations in Section 401(k)(3) of the Code and may have been credited monthly.
If a Participant is not an Employee as of the last day of a Plan Year for any
reason other than Retirement or death, any Annual Investment Plan Restoration
Amount for such Plan Year and not previously credited monthly shall be zero. If
a Participant Retires or dies during a Plan Year, any Annual Investment Plan
Restoration Amount not previously credited monthly shall be credited with a
prorated amount, based on the Participant's contributions through the date of
Retirement or death.
 

 
3.6
Annual Cash Balance Restoration Amount

 
If a Participant is eligible to participate in the Cash Balance Plan and
contributions to his or her account under such Plan, or his or her accrued
benefit under such Plan, are reduced for any Plan Year in order to satisfy the
limitations in Code Section 415(e), or if contributions to the Participant's
account under the Cash Balance Plan are reduced in any Plan Year as a result of
the Participant's election to defer Base Salary or Annual Bonus under this Plan,
then in any such case the Participant's Cash Balance Restoration Account shall
be credited with an amount that is equal to or (as determined by the Committee
in its discretion) is the actuarial equivalent of such reductions. The amount so
credited shall be the Annual Cash Balance Restoration Amount for that
Participant. If a Participant is not employed by an Employer as of the last day
of a Plan Year other than by reason of Retirement or death, the Annual Cash
Balance Restoration Amount for such Plan Year shall be zero. If a Participant
Retires or dies during a Plan Year, the Annual Cash Balance Restoration Amount
shall be credited with a prorated amount based on the Participant's deferred
Base Salary or Annual Bonus for such Plan Year through the date of Retirement or
death.
 

 
3.7
SERP Rollover Amount

 
If elected by the participant according to the terms of the Company's
Supplemental Executive Retirement Plan, the SERP Rollover Amount, if any, shall
be credited to the Participant's SERP Rollover Account as of the date of
retirement.
 

 
3.8
Performance-Based Retirement Equivalent Amount

 
For each Plan Year, a Participant's Performance-Based Retirement Equivalent
Amount shall be calculated and credited to the Participant's Performance-Based
Retirement Equivalent Account in accordance with the Participant's employment
agreement or other agreement with the Employer, as applicable. The Employer may
credit different amounts for different Participants. A credit awarded to one
Participant shall not bind the Employer to credit any amount to any other
Participant. The Participant's Performance-Based Retirement Equivalent Account
shall vest over a period and in such manner as provided under the Participant's
employment agreement or other agreement with the Employer, as applicable. To the
extent a Participant is not fully vested in his or her Performance-Based
Retirement Equivalent Account at the time of his or her Termination of
Employment, death or Disability, or upon the termination of this Plan, all
unvested amounts therein shall be forfeited and neither the Participant nor his
or her Beneficiary shall have any further interest in such amounts.
 

 
3.9
Deduction Limitation Amounts

 
If prior to a Change in Control an Employer determines that some of the
compensation payable to an Employee in a Plan Year (including but not limited to
benefits under this Plan) will exceed the Deduction Limitation, then to the
extent deemed necessary by the Employer to ensure that all such compensation is
deductible, the Employer may defer under this Plan all or part of any
compensation payable to the Employee. Any compensation deferred pursuant to this
Section 3.9 shall continue to be credited or debited with additional earnings in
accordance with Section 4.2, including any such amounts being paid in
installments. Any compensation deferred pursuant to this Section 3.9 (together
with earnings thereon) shall be distributed to the affected Employee as soon as,
and to the extent that, such distributions will not cause the deduction of
compensation paid or payable to the Employee for that year to be limited by Code
Section 162(m). Compensation deferrals pursuant to this Section 3.9 shall not
apply after the effective date of a Change in Control, and any compensation
previously deferred under this Section 3.9 and not previously distributed
(together with earnings thereon) shall be distributed on the effective date of
the Change in Control.
 
4.
Vesting; Crediting; Taxes

 

 
4.1
Vesting

 
Except as set forth in Sections 3.2(b) and 3.8, a Participant's Account Balance
shall at all times be fully vested; provided, however, that any portion of the
Participant's Account Balance attributable to a deferral of benefits from a
Company benefit plan other than this Plan (such as the Long-Term Incentive Award
Plan) shall be nonforfeitable to the same extent, and under the same terms and
conditions, as set forth in the vesting provisions of such other Company benefit
plan.
 

 
4.2
Crediting or Debiting of Account Balances

 
Amounts shall be credited or debited to a Participant's Account Balance in
accordance with the following rules and such other rules and procedures as the
Committee may establish in its discretion:
 

 
(a)
Selection of Measurement Funds

 
In connection with an initial deferral election a Participant shall select one
or more Measurement Funds to be used to determine the amounts to be credited to
the Account Balance; provided, however, that deferrals of Qualifying Gain,
deferrals of Restricted Stock Awards and the Performance-Based Retirement
Equivalent Amount shall be credited only to the Company Stock Fund and may not
thereafter be reallocated to any other Measurement Fund. A Participant may
change a selection by submitting a new election to the Committee on a form
approved by the Committee. Any such selection shall take effect in the calendar
quarter next succeeding the quarter in which the election form is received by
the Committee, and shall continue in effect thereafter until changed in
accordance with this Section 4.2(a). The Participant shall specify, in
increments of 10%, the percentage of the Account Balance to be allocated to any
Measurement Fund. However, if a Participant is in payment status under the
Monthly Installment Method or the Annual Installment Method, he or she shall
only be allowed to reallocate funds to or from his or her Company Stock Fund
account by December 31 of any Plan Year, to be effective the following
January 1. Participants who are Section 16 Insiders may reallocate funds to or
from their Company Stock Fund account only in accordance with the foregoing
provisions of this Section 4.2(a), Company policies on insider trading and in
compliance with the rules for "Discretionary Transactions" as defined in
Rule 16b-3 (or any successor provision) under the Exchange Act.
 

 
(b)
Crediting of Measurement Funds

 
The Committee may, in its sole discretion, discontinue, substitute or add any
Measurement Funds, but at least two Measurement Funds will always be available.
Deferrals of Long-Term Incentive Awards, Restricted Stock Awards and Qualifying
Gain shall be credited to Company Stock Fund accounts in the form of stock units
equal in number to (i) the number of shares of Stock payable and (ii) the number
of shares that could be purchased with any cash amount so allocated, based on
the Fair Market Value of the Stock on the date the account is so credited.
Performance-Based Retirement Equivalent Amounts shall be credited to Company
Stock Fund accounts in the form of stock units equal in number to that which is
determined under the terms of a Participant's employment agreement or other
agreement with the Employer, as applicable.
 
A Participant's Account Balance, other than amounts allocated to the Company
Stock Fund, shall be credited or debited on a daily basis based on the
performance of each Measurement Fund selected by the Participant. Performance
shall be determined by the Committee in its sole discretion as if (i) the
Participant's Account Balance were invested in the Measurement Funds selected by
the Participant, in the percentages applicable during such calendar quarter, as
of the close of business on the first business day of such calendar quarter, at
the closing price on such date, (ii) the portion of the Annual Deferral Amount
that was actually deferred during any calendar quarter was invested in the
Measurement Funds selected by the Participant, in the percentages applicable to
such calendar quarter, no later than the close of business on the tenth business
day after the day on which such amounts are actually deferred through reductions
in payroll, at the closing price on such date, and (iii) any distribution made
to a Participant that decreases such Participant's Account Balance was withdrawn
from the Measurement Funds, in the percentages applicable to such calendar
quarter, no earlier than ten business days prior to the distribution, at the
closing price on such date. The Annual Investment Plan Restoration Amount, and
Annual Cash Balance Restoration Amount shall be credited to a Participant's
Account Balances for purposes of this Section 4.2(b) as of the close of business
on the first business day in February of the Plan Year following the Plan Year
to which they relate.
 
A Participant's Account Balance that is allocated to the Company Stock Fund
shall be credited with stock units at the time they would have been paid if the
shares would have been held by the Participant, with additional stock units
equal in number to the number of shares of Stock that could be purchased with
the amount of any cash dividends or other distributions that would be payable on
the number of shares of Stock that equals the number of stock units in such
account. The number of stock units credited to a Participant's Account Balance
shall be appropriately adjusted to reflect (i) Stock splits, Stock dividends and
other like adjustments in such Account Balance that were allocated to the
Company Stock Fund, and (ii) any distributions made to a Participant that
decrease the portion of such Account Balance allocated to the Company Stock
Fund.
 

 
(c)
Form of Payment

 
A Participant's Account Balance that is allocated to the Company Stock Fund
shall be payable only in Stock, plus cash for any fractional shares. The
remainder of the Participant's Account Balance shall be paid in cash.
 
Lump sum payments are valued (i) as of the Participant's date of Termination,
date of Retirement, death or Disability, (ii) as of the first business day for
the appropriate Plan Year for deferrals designated as Interim Payments, or
(iii) when approved by the Committee for payments due to Unforeseeable Financial
Emergencies as defined in Section 5.
 

 
(d)
No Actual Investment

 
The Measurement Funds are to be used for measurement purposes only. A
Participant's selection of a Measurement Fund and the crediting or debiting of
amounts to a Participant's Account Balance based on such selection shall not be
considered or construed as an actual investment in any such Measurement Fund. If
the Company or the Trustee, in its discretion, invests assets in any or all of
the Measurement Funds, no Participant shall have any rights in or to such
investments. Without limiting the foregoing, a Participant's Account Balance
shall at all times be a bookkeeping entry only and shall not represent any
investment made on his or her behalf by the Company or the Trust. With respect
to Account Balances and other rights under this Plan, the Participant shall at
all times be and remain an unsecured general creditor of the Company.
 

 
4.3
FICA and Other Taxes

 
The Employer shall withhold from all forms of compensation related to deferrals
under this Plan, in any reasonable manner determined by the Employer, the
Participant's share of FICA and other employment or self-employment taxes that
may be required to be withheld. If necessary, the Committee may reduce the
Annual Deferral Amount in order to comply with this Section 4.3.
 

 
4.4
Withholding on Payments

 
The Employer or the Trustee shall withhold from any payments made to a
Participant or Beneficiary all federal, state and local income, employment and
other taxes required to be withheld from such payments, in amounts and in a
manner determined in the discretion of the Employer and the Trust. In accordance
with applicable law, the Employer may withhold from any distribution under this
Plan any amount owed by the Participant to any Employer.
 
5.
Interim Payments; Unforeseeable Financial Emergencies; Withdrawal Election

 

 
5.1
Interim Payments

 
A Participant may irrevocably elect to receive an Interim Payment from this Plan
with respect to any Annual Deferral Amount. Subject to the Deduction Limitation,
the Interim Payment shall be an amount that is equal to the Annual Deferral
Amount plus amounts credited or debited in the manner provided in Section 4.2 on
that amount, determined at the time that the Interim Payment becomes payable.
Subject to the Deduction Limitation, each Interim Payment shall be paid in a
lump sum within 60 days after the last day of any Plan Year designated by the
Participant that is at least two Plan Years after the Plan Year in which the
Annual Deferral Amount is deferred. For example, if a two-year Interim Payment
is elected for Annual Deferral Amounts that are deferred in the Plan Year
commencing January 1, 2002, the two-year Interim Payment would become payable
during a 60-day period commencing January 1, 2005.
 

 
5.2
Other Benefits Take Precedence Over Interim Payments

 
Payments under Sections 5.3 and 5.4, and under Articles 6, 7, 8 and 9 take
precedence over Interim Payments. Payments under those Sections and Articles may
be made from Annual Deferral Amounts that otherwise would be payable as Interim
Payments.
 

 
5.3
Payments and Suspensions for Unforeseeable Financial Emergencies

 
If a Participant experiences an Unforeseeable Financial Emergency, the
Participant may request either or both of (i) suspension of any deferrals then
in effect and (ii) a partial or full payment from this Plan. The payment shall
not exceed the lesser of the Participant's vested Account Balance, calculated as
if such Participant were receiving a Termination Benefit, or the amount
reasonably needed to satisfy the Unforeseeable Financial Emergency. If the
Committee approves such a request, suspension shall take effect upon the date of
approval and any payment shall be made within 60 days of the date of approval.
The payment of any amount under this Section 5.3 shall not be subject to the
Deduction Limitation.
 

 
5.4
Withdrawal Election

 
A Participant (or, after the Participant's death, his or her Beneficiary) may
elect, at any time before or after his or her Retirement or Termination of
Employment and regardless of whether benefit payments have commenced under
Section 6, 7 or 8, to withdraw part or all of his or her Account Balance
calculated as of the day of the election. Any such withdrawal shall be subject
to a penalty equal to 10% of the amount elected. The amount of the penalty shall
be forfeited to the Company. The election may be made at any time and whether or
not the Participant or Beneficiary is being paid pursuant to an installment
payment schedule. If made before Retirement, Disability or death, a
Participant's withdrawal amount shall be his or her Account Balance calculated
as if a Termination of Employment had occurred as of the day of the election. No
partial withdrawals of less than $25,000 shall be allowed. The Participant or
Beneficiary shall make this election by giving the Committee written notice in a
form determined from time to time by the Committee. The Participant or
Beneficiary shall be paid the withdrawal amount within 60 days of the election.
Once a withdrawal amount is paid, any deferral election under this Plan shall
terminate and the Participant shall not be eligible to make any deferrals for
the remainder of the Plan Year in which the withdrawal amount is paid. The
payment of a withdrawal amount is not subject to the Deduction Limitation.
 
6.
Retirement Benefit

 

 
6.1
Retirement Benefit

 
Subject to the Deduction Limitation, a Participant who Retires shall receive his
or her vested Account Balance as a Retirement Benefit.
 

 
6.2
Payment of Retirement Benefit

 
A Participant may elect, in a manner determined by the Committee, to receive
Retirement Benefits in a lump sum, under the Fixed Amount Installment Method,
Monthly Installment Method or Specified Amount Installment Method of not more
than 240 months; provided, however, that to the extent a Participant receives
Retirement Benefits in Stock from the Company Stock Fund, a Participant may
elect to receive such Retirement Benefits only in a lump sum or under the Annual
Installment Method or Specified Amount Installment Method for the same period
that benefits from the other Measurement Funds are elected and paid. The
election may be changed to an allowable alternative payment period by submitting
a new election to the Committee, in a form approved by the Committee, provided
that any such election is submitted at least one year before the Participant's
Retirement. The election most recently accepted by the Committee shall govern
the payment of the Retirement Benefit. If a Participant does not make any
election with respect to the payment of the Retirement Benefit, then such
benefit shall be payable in a lump sum. The lump sum payment shall be made no
later than 60 days after the date the Participant Retires. Installment payments
shall commence no later than 60 days after the Participant Retires; however, any
annual distributions from the Company Stock Fund shall be distributed in the
subsequent year in January. Any payment shall be subject to the Deduction
Limitation.
 

 
6.3
Death Prior to Completion of Retirement Benefit

 
If a Participant dies after Retirement but before the Retirement Benefit is paid
in full, the unpaid Retirement Benefit payments shall be paid to the
Participant's Beneficiary. Payment shall be made in the same manner and in the
same amounts as the benefit would have been paid to the Participant had the
Participant survived. If requested by the Beneficiary and allowed in the sole
discretion of the Committee, payment may be made in a lump sum equal to the
Participant's unpaid remaining Account Balance at the time of payment.
 
7.
Death Prior to Retirement

 

 
7.1
Pre-Retirement Survivor Benefit

 
Subject to the Deduction Limitation, the Participant's Beneficiary shall receive
a Pre-Retirement Survivor Benefit equal to the Participant's vested Account
Balance, if the Participant dies before Retirement.
 

 
7.2
Payment of Pre-Retirement Survivor Benefit

 
A Participant may elect, in a manner determined by the Committee, whether the
Pre-Retirement Survivor Benefit shall be paid to his or her Beneficiary in a
lump sum or pursuant to the Fixed Amount Installment Method, Annual Installment
Method, Monthly Installment Method or Specified Amount Installment Method of not
more than 20 years; provided, however, that to the extent a Participant receives
Retirement Benefits in Stock from the Company Stock Fund, a Participant may
elect to receive such Retirement Benefits only in a lump sum or under the Annual
Installment Method or Specified Amount Installment Method for the same period
that benefits from other Measurement Funds are elected and paid. The Participant
may change this election to any allowable alternative payment period by
submitting a new election to the Committee, in a form approved by the Committee.
The election most recently accepted by the Committee prior to the Participant's
death shall govern the payment of the Participant's Pre-Retirement Survivor
Benefit. If a Participant does not make any election with respect to the payment
of the Pre-Retirement Survivor Benefit, then such benefit shall be paid in a
lump sum unless the Committee in its sole discretion decides that payment shall
be made in such installments as the Committee determines. A lump sum payment
shall be made, or installment payments shall commence, no later than 60 days
after the Participant's death. Any payment shall be subject to the Deduction
Limitation.
 
8.
Termination

 

 
8.1
Termination Benefit

 
Subject to the Deduction Limitation, the Participant shall receive a Termination
Benefit, which shall be equal to the Participant's vested Account Balance. Any
nonvested balances or restricted shares in the Company Stock Fund shall be
forfeited.
 

 
8.2
Payment of Termination Benefit

 
If the Participant's Account Balance at the time of Termination of Employment is
less than $25,000, the Termination Benefit shall be paid in a lump sum. If the
Account Balance at such time is equal to or greater than that amount, the
Committee, in its sole discretion, may cause the Termination Benefit to be paid
in a lump sum or in substantially equal installments over no more than five
years unless the Committee and the Participant shall have agreed otherwise. The
lump sum payment shall be made, or installment payments shall commence, no later
than 60 days after the date of Termination of Employment unless the Committee
and the Participant shall have agreed to a different commencement date. Any
Termination Benefit shall be subject to the Deduction Limitation.
 
9.
Disability; Leave of Absence

 

 
9.1
Disability Waiver

 
A Participant suffering from a Disability shall be excused from deferrals that
would otherwise have been made during the period of Disability and shall not
make deferral elections for as long as the Disability continues. For all other
purposes, the Participant will continue to participate in this Plan. A
Participant who returns to employment after the Disability ceases may elect an
Annual Deferral Amount for the Plan Year following his or her return to
employment in accordance with Section 3.1. The Disability waiver provided in
this Section 9.1 does not apply to any short-term disability.
 

 
9.2
Continued Eligibility; Disability Benefit

 
A Participant suffering from a Disability shall continue to be eligible for the
benefits provided for in Articles 5, 6, 7 and 8. Notwithstanding the above, the
Committee may in its discretion deem such Participant to have experienced a
Termination of Employment. In that event, the Participant shall receive a
Disability Benefit equal to his or her vested Account Balance at the time of the
Committee's determination. The Disability Benefit shall be paid in a lump sum
within 60 days of the Committee's exercise of its discretion. If the Participant
is eligible to Retire at the time a Disability occurs, he or she shall be paid
in accordance with Article 6. Any payment shall be subject to the Deduction
Limitation.
 

 
9.3
Paid Leave of Absence

 
A Participant authorized to take a paid leave of absence shall continue to be
considered employed by the Employer, and deferrals shall continue to be withheld
during such paid leave of absence in accordance with Section 3.3.
 

 
9.4
Unpaid Leave of Absence

 
A Participant authorized to take an unpaid leave of absence shall continue to be
considered employed by the Employer but shall be excused from making deferrals
until the earlier of the date the leave of absence expires or the Participant
returns to paid status. Upon such expiration or return, deferrals shall resume
for the remaining portion of the Plan Year in which the expiration or return
occurs, based on the deferral election, if any, made for that Plan Year.
 
10.
Beneficiary Designation

 

 
10.1
Beneficiary

 
Each Participant shall have the right to designate one or more Beneficiaries
(including primary and contingent Beneficiaries) to receive any benefits payable
under this Plan. The Beneficiary may be the same as or different from the
Beneficiary designated under any other plan in which the Participant
participates.
 

 
10.2
Change; Spousal Consent

 
A Participant shall have the right to change a Beneficiary by completing a new
beneficiary designation on a form approved by the Committee. If the Participant
designates someone other than his or her spouse as a Beneficiary, the spouse
must consent to the designation in writing on a form approved by the Committee,
and the signed consent form must be returned to the Committee. The Committee
shall be entitled to rely on the last Beneficiary designation filed by the
Participant and accepted by the Committee prior to the Participant's death.
 

 
10.3
No Beneficiary Designation

 
If a Participant fails to designate a Beneficiary or if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant's benefits, then the Participant's designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under this Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant's estate.
 

 
10.4
Doubt as to Beneficiary

 
If the Committee has any doubt as to the proper Beneficiary to receive payments
pursuant to this Plan, it shall have the right to withhold payments until the
matter is resolved to the Committee's satisfaction.
 

 
10.5
Discharge of Obligations

 
The payment of benefits under this Plan to a Beneficiary shall fully and
completely discharge all Employers and the Committee from all further
obligations under this Plan with respect to the Participant and any other
Beneficiary.
 
11.
Termination; Amendment or Modification

 

 
11.1
Termination

 
Although each Employer anticipates that it will continue this Plan for an
indefinite period of time, it reserves the right to terminate this Plan at any
time with respect to any or all of its participating Employees. Upon
termination, the vested Account Balances of the affected Participants shall be
paid as provided in this Section 11.1. Such Account Balances will be determined
as if the affected Participants had experienced a Termination of Employment on
the date of Plan termination or, if Plan termination occurs after the date upon
which a Participant was eligible to Retire, then as if that Participant had
Retired on such date.
 
Prior to a Change in Control, if this Plan is terminated with respect to all
Participants, an Employer shall have the right, in its sole discretion, and
notwithstanding any elections made by the Participant, to pay such benefits in a
lump sum, or pursuant to a Monthly Installment Method or Specified Amount
Installment Method of up to 240 months, with amounts credited and debited during
the installment period as provided in Article 4. If this Plan is terminated with
respect to less than all Participants, an Employer shall be required to pay such
benefits in a lump sum. After a Change in Control, the Employer shall be
required to pay such benefits in a lump sum.
 
Termination of this Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under this
Plan as of the date of termination; provided, that the Employer shall have the
right to accelerate installment payments without a premium or prepayment penalty
by paying the Account Balance in a lump sum, or pursuant to a Monthly
Installment Method or Specified Amount Installment Method using fewer months or
larger payments, as applicable (provided that the present value of all payments
that will have been received by a Participant at any given point of time under
the different payment schedule shall equal or exceed the present value of all
payments that would have been received at that point in time under the original
payment schedule). For these purposes, the present value shall be determined
prior to a Change in Control by the Committee in its discretion; after a Change
in Control, the present value shall be determined by the Trustee in its
discretion.
 

 
11.2
Amendment

 
The Company may, at any time, amend or modify this Plan in whole or in part;
provided, that no amendment or modification shall decrease or restrict the value
of a Participant's Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Termination of Employment as of the effective date of the amendment or
modification or, if the amendment or modification occurs after the date upon
which the Participant was eligible to Retire. The amendment or modification of
this Plan shall not affect any Participant or Beneficiary who has become
entitled to the payment of benefits under this Plan as of the date of the
amendment or modification; provided, that the Employer shall have the right to
accelerate installment payments by paying the Account Balance in a lump sum, or
a Monthly Installment Method using fewer months, or an Annual Installment Method
using fewer years, or a Fixed Amount Installment Method or Specified Amount
Installment Method using larger payments, than elected by the Participant and
that the present value of all payments that will have been received by a
Participant at any given point of time shall equal or exceed the present value
of all payments that would have been received at that point in time under the
original payment schedule. For these purposes, the present value shall be
determined prior to a Change in Control by the Committee in its discretion;
after a Change in Control, the present value shall be determined by the Trustee
in its discretion.
 

 
11.3
Effect of Payment

 
The full payment of the applicable benefit under Article 5, 6, 7 or 8 shall
completely discharge all obligations of the Employers and the Committee to a
Participant and his or her designated Beneficiaries under this Plan.
 
12.
Administration

 

 
12.1
Committee Duties

 
This Plan shall be administered by a Committee, which shall consist of the
Board, or such committee as the Board may appoint. Members of the Committee may
be Participants. The Committee shall have the discretion and authority, subject
to Section 11.2, to make amendments to this Plan, or in its discretion it may
recommend amendments to the Board for its action. The Committee shall have the
discretion and authority to make, amend, interpret and enforce appropriate rules
and regulations for the administration of this Plan and to decide or resolve, in
its discretion, any and all questions involving interpretation of this Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by a Participant or the Company.
 

 
12.2
Administrative Committee; Agents

 
The Committee may, from time to time, appoint an Administrative Committee and
delegate to the Administrative Committee such duties and responsibilities (but
not the authority to amend this Plan) with respect to this Plan as the Committee
may determine. The Committee, and the Administrative Committee, may employ
agents and delegate to them such duties as either Committee sees fit (including
acting through a duly appointed representative) and may from time to time
consult with counsel who may be counsel to the Company.
 

 
12.3
Binding Effect of Decisions

 
The decisions or actions of the Committee, and of the Administrative Committee,
with respect to the administration, interpretation and application of this Plan
and the rules and regulations hereunder shall be final and conclusive and shall
be binding on all persons having any interest in this Plan.
 

 
12.4
Indemnity of Committee and Administrative Committee

 
The Company shall indemnify and hold harmless the members of the Committee and
the Administrative Committee, and any agent or employee to whom the duties of
the Committee or the Administrative Committee may be delegated, against any and
all claims, losses, damages, expenses or liabilities arising from any action or
failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee, the Administrative Committee or any of their
members or any such agent or employee.
 
13.
Other Benefits and Agreements

 
The benefits provided for a Participant and Participant's Beneficiary under this
Plan are in addition to any other benefits available to such Participant under
any other plan or program of the Participant's Employer. This Plan shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.
 
14.
Claims Procedures

 

 
14.1
Filing Claim

 
A Participant or a Beneficiary, or the authorized representative of either (the
"Claimant"), who believes that he or she is then entitled to benefits hereunder
may file a written claim for such benefits with the Vice President of Human
Resources. The Vice President of Human Resources may prescribe a form for filing
such claims, and, if it does so, a claim will not be deemed properly filed
unless such form is used, but the Secretary of the Vice President of Human
Resources shall provide a copy of such form to any person whose claim for
benefits is improper solely for this reason.
 

 
14.2
Claim Review

 
Claims that are properly filed will be reviewed by the Vice President of Human
Resources, which will make its decision with respect to such claim and notify
the Claimant in writing of such decision within 90 days (45 days in the case of
a claim related to a Participant's Disability) after its receipt of the written
claim; provided that the 90-day period (45-day period in the case of a claim
related to a Participant's Disability) can be extended for up to an additional
90 days (30 days in the case of a claim related to a Participant's Disability)
if the Vice President of Human Resources determines that special circumstances
require an extension of time to process the claim and the Claimant is notified
of the extension, and the reasons therefor, prior to the commencement of the
extension. If the claim is wholly or partially denied, the written response to
the Claimant shall include:
 

 
(a)
the specific reason or reasons for the denial;

 

 
(b)
reference to the specific Plan provisions on which the denial is based;

 

 
(c)
a description of any additional information necessary for the Claimant to
perfect his or her claim and an explanation why such information is necessary;

 

 
(d)
a description of this Plan's claim appeal procedure (and the time limits
applicable thereto), as set forth in Section 14.3;

 

 
(e)
a statement of the Claimant's right to bring a civil action under ERISA
following an adverse determination on appeal; and

 

 
(f)
in the case of an adverse benefit determination related to the Participant's
Disability:

 

 
(i)
if an internal rule, guideline, protocol or other similar criterion was relied
upon in making the adverse determination, either the specific rule, guideline,
protocol or other similar criterion; or a statement that such a rule, guideline,
protocol or similar criterion was relied upon in making the adverse
determination and that a copy of such rule, guideline, protocol or other
criterion will be provided free of charge to the Claimant upon request; or

 

 
(ii)
if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
this Plan to the Claimant's medical circumstances, or a statement that such
explanation will be provided free of charge upon request.

 

 
14.3
Appeal

 
If the claim is denied in whole or in part, the Claimant may appeal such denial
by filing a written request for appeal with the Administrative Committee within
60 days (180 days in the case of a claim related to the Participant's
Disability) of receiving written notice that the claim has been denied. Such
written request for appeal should include:
 

 
(a)
a statement of the grounds on which the appeal is based;

 

 
(b)
reference to the specific Plan provisions that support the claim;

 

 
(c)
the reason or argument why the Claimant believes the claim should be granted and
evidence supporting each reason or argument; and

 

 
(d)
any other comments, documents, records or other information relating to the
claim that the Claimant wishes to include.

 
Appeals will be considered by the Administrative Committee, which will take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered by the Vice President of Human Resources in making its
initial determination. The Administrative Committee will make its decision with
respect to any appeal, and notify the Claimant in writing of such decision,
within 60 days (45 days in the case of a claim related to the Participant's
Disability) after the its receipt of the written request for appeal; provided
that the 60-day period (45-day period in the case of a claim related to the
Participant's Disability) can be extended for up to an additional 60 days
(45 days in the case of a claim related to the Participant's Disability) if the
Administrative Committee determines that special circumstances require an
extension of time to process the appeal and the Claimant is notified of the
extension, and the reasons therefor, prior to the commencement of the extension.
During the appeal period, the Claimant will be provided, upon request and free
of charge, reasonable access to, and copies of, documents, records and other
information relevant to his or her claim.
 
In the event the claim is denied on appeal, the written denial will include:
 

 
(a)
the specific reason or reasons for the denial;

 

 
(b)
reference to the specific Plan provisions on which the denial is based;

 

 
(c)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim;

 

 
(d)
a statement of the Claimant's right to bring a civil action under ERISA; and

 

 
(e)
in the case of an adverse benefit determination related to the Participant's
Disability:

 

 
(i)
if an internal rule, guideline, protocol or other similar criterion was relied
upon in making the adverse determination, either the specific rule, guideline,
protocol or other similar criterion; or a statement that such a rule, guideline,
protocol or similar criterion was relied upon in making the adverse
determination and that a copy of such rule, guideline, protocol or other
criterion will be provided free of charge to the Claimant upon request; or

 

 
(ii)
if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
this Plan to the Claimant's medical circumstances, or a statement that such
explanation will be provided free of charge upon request.

 

 
14.4
Standard of Review

 
Any further review, judicial or otherwise, of the Administrative Committee's
decision on the Claimant's claim will be limited to whether, in the particular
circumstances, the Administrative Committee abused its discretion. In no event
will such further review, judicial or otherwise, be on a de novo basis, because
the Administrative Committee has discretionary authority to determine
eligibility for benefits and to construe and interpret the terms and provisions
of this Plan.
 

 
14.5
Legal Action

 
Compliance with the foregoing provisions of this Article 14 is a mandatory
prerequisite to a Claimant's right to commence any legal action with respect to
any claim for benefits under this Plan.
 
15.
Trust

 

 
15.1
Establishment of the Trust

 
Each Employer shall at least annually transfer to the Trust such assets as it
determines, in its sole discretion, are necessary to provide, on a present value
basis, for its liabilities under this Plan.
 

 
15.2
Relationship of This Plan and the Trust

 
The provisions of this Plan shall govern the rights of a Participant to receive
distributions pursuant to this Plan. The provisions of the Trust shall govern
the rights of the Employers, Participants and the creditors of the Employers to
the assets transferred to the Trust. Each Employer shall remain liable to carry
out its obligations under this Plan.
 

 
15.3
Distributions From the Trust

 
Each Employer's obligations under this Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce pro tanto the Employer's obligations under this Plan.
 
16.
Miscellaneous

 

 
16.1
Status of Plan

 
This Plan is intended to be a plan that is not qualified within the meaning of
Code Section 401(a) and that "is unfunded and is maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees" within the meaning of ERISA
Sections 201(2), 301(a)(3) and 401(a)(1). This Plan shall be administered and
interpreted in a manner consistent with that intent.
 

 
16.2
Unsecured General Creditor

 
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
any Employer or of the Trust. For purposes of the payment of benefits under this
Plan, any and all of an Employer's assets including any assets of the Trust
shall be, and remain, the general, unpledged unrestricted assets of the
Employer. An Employer's obligation under this Plan shall consist solely of an
unfunded and unsecured promise to pay money in the future.
 

 
16.3
Employer's Liability

 
An Employer's liability for the payment of benefits shall be defined only by
this Plan. No Employer shall have any obligation to a Participant under this
Plan except as expressly provided in this Plan.
 

 
16.4
Nonassignability

 
Neither a Participant nor a Beneficiary nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof. All
of such rights are expressly declared to be unassignable and nontransferable.
None of the amounts payable under this Plan shall, prior to actual payment, be
subject to seizure, attachment, garnishment or sequestration for the payment of
any debts, judgments, alimony or separate maintenance owed by a Participant or
any other person, be transferable by operation of law in the event of a
Participant's or any other person's bankruptcy or insolvency or be transferable
to a spouse as a result of a property settlement or otherwise.
 

 
16.5
Not a Contract of Employment

 
The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between any Employer and the Participant. Such employment
is an "at will" employment relationship that can be terminated at any time for
any reason, or for no reason, with or without cause, and with or without notice,
unless expressly provided otherwise in a written employment agreement. Nothing
in this Plan shall be deemed to give a Participant the right to be retained in
the service of any Employer or to interfere with the right of any Employer to
discipline or discharge the Participant at any time.
 

 
16.6
Furnishing Information

 
A Participant or Beneficiary shall cooperate with the Committee by furnishing
any and all information requested by the Committee and shall take such other
actions as may be requested in order to facilitate the administration of this
Plan and the payments of benefits hereunder, including, but not limited to,
taking such physical examinations as the Committee may deem necessary.
 

 
16.7
Captions

 
The captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.
 

 
16.8
Governing Law

 
Subject to ERISA, the provisions of this Plan shall be construed and interpreted
according to the internal laws of the State of Washington without regard to its
conflicts of laws principles.
 

 
16.9
Notice

 
Any notice or filing required or permitted to be given to the Committee under
this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail or by facsimile, to the address below:
 
Vice President, Human Resources
Puget Sound Energy, Inc.
10608 N.E. 4th Street
Bellevue, WA 98004
 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
 
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
 

 
16.10
Successors

 
The provisions of this Plan shall bind and inure to the benefit of the Company,
the Employers and their successors and assigns and the Participant and the
Participant's designated Beneficiaries.
 

 
16.11
Validity

 
If any provision of this Plan shall be found to be illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.
 

 
16.12
Incompetence

 
If the Committee determines in its discretion that a benefit under this Plan is
to be paid to a minor, a person declared incompetent or to a person incapable of
handling the disposition of that person's property, the Committee may direct
payment of such benefit to the guardian, legal representative or person having
the care and custody of such minor, incompetent or incapable person. The
Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate, prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant's Beneficiary, as the case may be, and shall be a complete
discharge of any liability under this Plan for such payment amount.
 

 
16.13
Court Order

 
The Committee is authorized to make any payments directed by court order. If a
court determines that a spouse or former spouse of a Participant has an interest
in the Participant's benefits under this Plan in connection with a property
settlement or otherwise, the Committee, in its sole discretion, shall have the
right, notwithstanding any election made by a Participant, to immediately
distribute the spouse's or former spouse's interest in the Participant's
benefits under this Plan to that spouse or former spouse.
 

 
16.14
Distribution in the Event of Taxation

 

 
(a)
In General

 
A Participant may request the Committee before a Change in Control, or the
trustee of the Trust after a Change in Control, to distribute that portion of
any benefit under this Plan that has become taxable prior to its receipt. The
Committee shall not unreasonably withhold its consent to any such request. After
a Change in Control, the Trustee shall consent to any such request upon a proper
showing that the benefits are indeed taxable. Once consent to such a request is
granted, this Plan shall distribute to the Participant an amount equal to the
taxable portion of the benefit, but not more than the Participant's unpaid
Account Balance. Distribution shall be made within 90 days of the date when the
request is granted. Such a distribution shall reduce the Account Balance and the
benefits to be paid under this Plan.
 

 
(b)
Trust

 
If the Trust terminates and benefits are distributed from the Trust to a
Participant, the Participant's benefits under this Plan shall be reduced to the
extent of such distributions.
 

 
16.15
Insurance

 
The Employers, on their own behalf or on behalf of the Trustee, and, in their
sole discretion, may apply for and procure insurance on the life of any
Participant, in such amounts and in such forms as the Trust may choose. The
Employers or the Trustee, as the case may be, shall be the sole owner and
beneficiary of any such insurance. The Participant shall have no interest
whatsoever in any such policy or policies, and at the request of the Employers
shall submit to medical examinations and supply such information and execute
such documents as may be required by the insurance company or companies to whom
the Employers have applied for insurance.
 


